signiticant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities apr tv ' ep ‘ ra ot a re dear retirement_plan savings_plan this letter is in response to your request for a ruling which was submitted by your authorized representative on date and amended date specifically you asked us to rule on the following issues the proposed amendment to the savings_plan described below is reasonable and provides for only de_minimis increases in plan liabilities in accordance with sec_412 of the internal_revenue_code code and sec_304 of employee_retirement_income_security_act_of_1974 erisa and the amendments to the plan and the savings_plan made as a result of corrections approved in the audit cap and vc programs to increase benefits are required as a condition of qualification in accordance with sec_412 of the code and sec_304 of erisa the retirement_plan is a defined_benefit_plan with a cash balance benefit formula the retirement accruals to the retirement_plan ceased effective december plan covers the hospital’s union and non-union employees employed by the hospital as of december the savings_plan was adopted effective july sharing plan with a qualified_cash_or_deferred_arrangement under sec_401 of the code covering substantially the same group of hospital employees covered by the the savings_plan is a profit retirement_plan the savings_plan provides for annual profit sharing contributions that are allocated under a service-weighted formula plus elective contributions and matching employer contributions under the k feature profit sharing contributions range from to of each participant’s base pay depending on the participant's years_of_service the retirement_plan is subject_to a waiver of the minimum_funding_standard it received on may as such any amendment increasing benefits in the retirement_plan or any other plan sponsored by the hospital covering substantially the same group_of_employees covered by the plan is subject_to the restrictions of sec_412 of the code the date that they became certain participants who were employees represented by a particular union did not participate in the retirement_plan prior to january eligible to participate in the retirement_plan prior to participating in the retirement_plan these employees participated in a multiemployer defined_benefit_plan when the savings plans was adopted the hospital intended that the definition of years_of_service include service recognized under the retirement_plan or other plans to which the hospital contributed for each participant who was employed by the hospital on however the language in the savings_plan was interpreted and december the savings plans was operated to recognize only years_of_service recognized under the retirement_plan the union objected to the way the definition of years_of_service was interpreted and applied in the operation of the savings_plan upon reviewing the definition of years_of_service and the operation of the savings_plan the hospital agreed that the plan language defining years_of_service was ambiguous and that it was not applying the definition as had been intended when the savings_plan was adopted hence the hospital has proposed to amend the savings_plan effective for all participants represented by this union in service as of december recognize all service that would have been recognized under the retirement_plan had these participants been eligible to participate prior to january would also give these participants a make up contribution for the plan years ending december to clearly the amendment and the proposed amendment would affect at most participants the cost of the added contributions to the savings_plan for the plan years ending december and would be dollar_figure and dollar_figure respectively this would represent a increase for impacted participants are non-highly compensated and that the proposed contributions would be well below the limits under sec_415 of the code the hospital represents that all the and a increase for after the date ruling_request was submitted the hospital became aware of certain operational defects in both the retirement_plan and the savings_plan that were caused by recordkeeping errors in the retirement_plan the recordkeeper incorrectly programmed the interest rate assumption for calculating single sum distributions upon termination of employment and failed to take into account certain provisions of the retirement_plan as a result participants who terminated employment were either underpaid or overpaid the aggregate amount of the underpayments was dollar_figure and the aggregate amount of overpayments was dollar_figure in the savings_plan the recordkeeper incorrectly input certain employment and salary information into its recordkeeping system this defect caused participants to receive excess allocations of profit sharing contributions in the aggregate amount of dollar_figure the hospital intended to correct the defects under the voluntary compliance program vcp however the retirement_plan was audited prior to the hospital being able to submit the vcp application however the hospital voluntarily disclosed the defects to the auditor and the defects were corrected under audit compliance agreement program audit cap the hospital was able to submit a vcp application_for the savings_plan and received a favorable compliance statement dated july statement will not become effective until the hospital receives a favorable response to the determination_letter request submitted with the vcp application however the compliance the corrections to the defects in the retirement_plan and savings_plan involve retroactively amending each plan to authorize the overpayments or over allocations the underpayments will be corrected through payments of the shortfalls including applicable_interest to each affected participant sec_412 of the code and sec_304 of erisa provide that if a waiver of the minimum_funding_standard under sec_412 of the code and sec_303 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such waiver shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary of labor determines to be required as a condition of qualification reorganization plan no which became effective december authority indicated in sec_412 from the secretary of labor to the secretary of treasury transferred the h_r report no states it is contemplated that generally other plans of the employer may not be established or amended to establish or increase benefits during a period of waiver s report no states the committee intends that in all cases the service will condition a waiver of funding requirements by providing that the employer may not amend any plan in a way that would increase plan liabilities as long as there are any unfunded waived contributions outstanding under any of his qualified_plans is being made to clarify an ambiguous interpretation the proposed amendment to the savings_plan effective for all participants represented by the union in service as of december to explicitly recognize all service that would have been recognized under the retirement_plan had they been eligible to participate prior to january in the definition of years_of_service under the savings_plan while the existing plan language appears to clearly reach this result it was helpful in negotiations with the affected union to make the clarifying amendment accordingly the amendment to the savings_plan is reasonable the proposed amendment would only increase liabilities in the savings_plan by in savings_plan is de_minimis hence in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa do not apply to the proposed amendment hence the amendment to the and in the amendments to the retirement_plan and the savings_plan made as a result of corrections approved in the audit cap and vc programs are required as a condition of qualification hence in accordance with sec_412 of the code and sec_304 of erisa sec_412 of the code and sec_304 of erisa do not apply to the corrective amendments to the retirement_plan and the savings_plan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours per milohf james e holland jr manager employee_plans technical
